Citation Nr: 0612524	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for the service-connected intervertebral disc syndrome of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1972 to June 1982.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied an increased 
rating disability rating for the veteran's service-connected 
disc disease of the lumbar spine, which was at that time 
rated as 40 percent disabling.  A May 2005 rating decision 
granted an increased rating of 60 percent from December 1997, 
the date of the veteran's claim for an increased rating.  The 
rating also granted a total rating based on unemployability 
from December 2004.

The Board notes that the veteran's service-connected 
degenerative disc disease required surgical treatment during 
the pendency of the appeal.  The May 2005 rating decision 
granted a 100 percent disability rating pursuant to 38 C.F.R. 
§ 4.30 for the period of time from June to August 2003, after 
which the newly granted 60 percent disability rating was 
reinstated.  The veteran has not disagreed with the temporary 
total disability rating assigned, but with the underlying 
disability rating.  Accordingly, the Board has phrased the 
issue as above, notwithstanding any period of time that he 
was assigned a 100 percent rating under 38 C.F.R. § 4.30 
during the period of time in question.

The case was previously before the Board in September 2004, 
when it was remanded for additional development.


FINDINGS OF FACT

1.  The current 60 percent rating for the veteran's service-
connected lumbar spine disability contemplates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, and incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months.

2.  There is no evidence of unfavorable ankylosis of the 
spine or vertebral fracture with spinal cord involvement; 
orthopedic and neurologic manifestations do not combine to 
warrant a rating in excess of the currently assigned 60 
percent rating.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
rating for intervertebral disc syndrome of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes  5293 (prior to 
September 26, 2003); Diagnostic Code 5243 (after September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
August 2003, May 2004, and October 2004, satisfied the duty 
to notify provisions.  The veteran's VA medical treatment 
records have been obtained and he has been accorded recent VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist.  This appeal initially stems 
from an RO rating decision in 1998, which is prior to the 
effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of the 
claim on appeal was prior to the initial letter which 
satisfied the current duty to notify and assist provisions.  
However, the claim has been subsequently readjudicated in a 
May 2005 Rating Decision.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected spine disability.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for an increased disability rating.  

II.  Rating Criteria

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The analysis from the May 2005 rating decision and 
Supplemental Statement of the case is very specific that the 
veteran is assigned a 60 percent disability rating for 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
Rating Schedule, prior to September 23, 2002, provided a 60 
percent disability rating for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc) and little 
intermittent relief.  The 60 percent disability rating is the 
highest disability rating assignable under this diagnostic 
code.  38 C.F.R. § 4.71, Diagnostic Code 5293 (effective 
before September 23, 2002).  The Rating Schedule also 
provided for 100 percent disability ratings for residuals of 
a fractured vertebra with spinal cord involvement or complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle.  38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

III.  Analysis

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 60 percent for the 
veteran's service-connected intervertebral disc syndrome.  
The veteran has been assigned a 60 percent disability rating 
for intervertebral disc syndrome under Diagnostic Code 5293 
effective from December 1997, the date of the claim for an 
increased rating which is presently on appeal.  He was 
assigned a temporary total rating (100%) effective from June 
to August 2003 as a result of surgery and returned to the 60 
percent rating effective August 2003.  In December 2004, the 
most recent VA examination of the veteran was conducted and 
the veteran was found to be unemployable at this time and a 
total disability rating based on individual unemployability 
(TDIU) was assigned effective December 2004.  

In January 1998, a VA examination of the veteran was 
conducted.  The examination revealed that the veteran had 
decreased range of motion of the lumbar spine along with pain 
on motion.  X-ray examination revealed intervertebral disc 
space narrowing at L3-L4.  Neurologic symptoms including 
sciatica, numbness and weakness of the lower extremities, and 
occasional bladder incontinence were noted.  VA medical 
treatment records for reveal periodic treatment for the 
veteran's complaints of low back pain culminating in 
intervertebral disc surgery in June 2003.

In December 2004, the most recent VA examination of the 
veteran was conducted.  Range of motion testing revealed:  
flexion to 35 degrees; extension to 5 degrees lateral flexion 
to 10 degrees, bilaterally; and, rotation to 20 degrees, 
bilaterally.  The veteran had pain on all ranges of motion.  
The veteran used a wheelchair to ambulate, and had great 
difficulty when attempting to walk using a cane.  The 
examiner's diagnosis was that the veteran suffered from 
degenerative disc disease which rendered him unemployable.  

As noted above, the veteran is presently assigned a 60 
percent disability rating for intervertebral disc syndrome 
under Diagnostic Code 5293.  38 C.F.R. § 4.71, Diagnostic 
Codes 5285, 5286, 5293 (effective before September 26, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  As the veteran is 
already assigned the maximum assignable rating of 60 percent 
for his service-connected degenerative disc disease under 
Diagnostic Code 5293, the only way for an increased rating to 
be assigned would be for him to meet the criteria for the 100 
percent rating under Diagnostic Codes 5285 or 5286.  However, 
the evidence of record including VA examination reports does 
not reveal that he meets the criteria for a rating in excess 
of 60 percent.  Specifically, this evidence shows that he has 
degenerative disc disease with decreased ranges of motion of 
the spine, pain on motion, and symptoms of radiculopathy.  
This evidence does not show ankylosis of the spine or 
residuals of a fractured vertebra.  Accordingly, a disability 
rating in excess of 60 percent for the veteran's service-
connected intervertebral disc syndrome under the old criteria 
must be denied.

Under the amended regulations, the Board notes that a 60 
percent rating anticipates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.  However, a 60 
percent rating is the highest available based on 
incapacitating episodes under the new disc regulations.  
Since the veteran is at the maximum available evaluation 
based on incapacitating episodes, there is no basis to grant 
a higher rating.

The Board has also determined that the veteran is not 
entitled to a higher rating under the new disc regulations 
based on chronic orthopedic and neurological manifestations.  
Separately rating the veteran's chronic orthopedic and 
neurologic disabilities would not result in a rating in 
excess of the currently assigned 60 percent rating.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the new spine regulations.  Under 
these provisions, a schedular rating in excess of 60 percent 
would only be warranted with unfavorable ankylosis of the 
entire (cervical, thoracic, and lumbosacral) spine.  In this 
case, the evidence does not show unfavorable ankylosis of the 
entire spine.  38 C.F.R. §4.71a, Diagnostic Code 5243 (after 
September 26, 2003).  

As the veteran does not meet the criteria for a disability 
rating in excess of 60 percent under either the old or 
current rating criteria, a disability rating in excess of 60 
percent for the veteran's service-connected intervertebral 
disc syndrome must be denied.  In reaching this decision the 
Board has resolved all reasonable doubt in the veteran's 
favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 60 percent for the service-
connected intervertebral disc syndrome of the lumbar spine is 
denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


